310 S.W.3d 727 (2010)
Eugene RENFROW, Jr., Michael Renfrow and Linda Kaufman, Appellants,
v.
James RENFROW, A Married Person and James Renfrow, Personal Representative in the Estate of Eugene K. Renfrow, Sr., Deceased, Respondent.
No. WD 70981.
Missouri Court of Appeals, Western District.
April 6, 2010.
Daniel S. Simon, Columbia, MO, for appellants.
Thomas M. Harrison, Columbia, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, Presiding, JAMES M. SMART, JR., Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Eugene K. Renfrow, Jr., Linda Sue Kaufman, and Michael W. Renfrow appeal from the judgment of the Circuit Court of Howard County following a jury verdict finding in favor of James L. Renfrow that the last will and testament of Eugene K. Renfrow, Sr., as well other lifetime transfers, were all valid and enforceable. Appellants contend that the trial court erred in: (1) not granting Appellants' Motion for Judgment Notwithstanding the Verdict because the Respondent did not overcome the presumption of undue influence; (2) allowing Respondent to open and close the case; (3) not allowing the testimony of Appellants' expert witness Bonnie Riley; (4) not removing juror no. 1 for cause; and (4) not dismissing the entire jury and empanelling a new jury because juror no. 17 made an improper and inflammatory remark. We affirm. 84.16(b).